Citation Nr: 1639115	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-26 560	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to an initial compensable rating prior to April 27, 2013, and in excess of 10 percent thereafter, for gastroesophageal reflux disease (GERD).

2.  Entitlement to a higher initial rating for posttraumatic stress disorder, currently rated 30 percent disabling.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1983, and February 2008 to January 2009.  The Veteran also had additional service in the U.S. Naval Reserve.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico; which granted service connection for GERD and rated the disability noncompensable, effective February 1, 2009; and from a September 2012 rating decision that granted service connection for PTSD and rated the disability 30 percent disabling, also effective February 1, 2009.

The RO issued a February 2014 rating decision, awarding an increased rating to 10 percent, effective April 27, 2013.

The Board notes the claims of service connection for skin virus of the lip and posttraumatic stress disorder (PTSD) with anxiety and depression were previously on appeal after being initially denied in the July 2009 rating decision.  However, the September 2012 rating decision granted both claims.  As these matters were granted in full, they are no longer before the Board.

The issue of entitlement to a higher initial rating for PTSD is REMANDED to the agency of original jurisdiction (AOD); and is discussed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  Prior to June 23, 2010, the Veteran's GERD did not produce two of the following symptoms: dysphagia, pyrosis (heartburn), and regurgitation, accompanied by substernal arm or shoulder pain or cause considerable impairment to the Veteran's health.

2.  From June 23, 2010, the Veteran's GERD was manifested by several symptoms, including pyrosis (heartburn), dysphagia, sore throat, reflux and regurgitation; however, his symptoms did not cause severe or considerable impairment of health.


CONCLUSIONS OF LAW

1.  From February 1, 2009 to June 22, 2010, the criteria for a compensable rating for GERD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346 (2015).

2.  From June 23, 2010, the criteria for a rating of 10 percent, but not in excess thereof, for GERD have been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, DC 7346.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015).

With regard to the increased initial rating claim decided herein, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claims have already been substantiated.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2015).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided VA medical examinations that discussed with his GERD in March 2009 and April 2013.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations and describe the disability in sufficient detail so that the Board's evaluation is a fully informed one.  Further, although more than three years have elapsed since the Veteran was afforded a VA examination to assess the severity of his GERD, there is no indication that his disability has undergone a material change so as to require a new examination.  In that regard, the Veteran has not reported an increase in his GERD severity, and the medical evidence from the time of his most recent examination in April 2013 to the present, also fails to suggest an increase in his GERD symptoms.

Thus, VA's duty to assist has been met, and the claim may be adjudicated.

II.  Initial Rating 

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations. 38 U.S.C.A. § 1155 (West 2014). Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

For initial ratings following a grant of service connection, "staged" ratings are for consideration to account for variations in the degree of disability at any point beginning with the effective date of service connection.  Fenderson v. West, 12Vet. App 119 (1999).

The Veteran's GERD has been rated pursuant to DC 7346, hiatal hernia, which provides a 10 percent rating when there is evidence of persistently recurrent epigastric distress manifested by two or more of the following symptoms (adding the qualifier that they be symptoms of "less severity"): dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal arm or shoulder pain which is productive of considerable impairment of health.  A 30 percent evaluation is assigned when those symptoms cause epigastric distress and are productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, DC 7346 (2015).

A.  February 1, 2009 to June 22, 2010,

The evidence of record fails to reflect that the Veteran has demonstrated sufficient GERD symptoms so as to warrant the assignment of a compensable, 10 percent rating prior to June 23, 2010.

The period for consideration begins with the effective date of service connection in February 2009.  The Veteran was afforded a March 2009 VA General Medical examination.  The examiner recorded that the Veteran had started having mild heartburn in 2003 and began taking Tums and Prilosec.  Eventually his symptoms worsened and he had to take Prilosec every day.  The examiner diagnosed GERD; however, he found that it had no effects on the Veteran's usual occupation or his daily activities.  The examiner did not further report the Veteran's symptoms, but note that there had been no weight change.

On June 1, 2009, the Veteran was initially seen at a VA clinic.  His history of GERD was noted, but it was reported that he had no current gastrointestinal symptoms.  Subsequently dated treatment records note GERD, but report no symptoms.

The Board finds the evidence supports that prior to June 23, 2010 a diagnosis of GERD is indicated but there is not support that the Veteran suffered from two or more symptoms of dysphagia (difficulty swallowing), pyrosis (heartburn), regurgitation, related substernal arm or shoulder pain.  Further there is no indication in the records for this period that the Veteran's GERD caused considerable impairment of health.

Thus, the record fails to reflect the basis for awarding a compensable rating prior to June 23, 2010.  Accordingly, the preponderance of the evidence is against the claim for a compensable rating for GERD during this period; there is no reasonable doubt to be resolved, and an increased schedular rating prior to June 23, 2010 is not warranted.

B.  From June 23, 2010

The Board finds that the weight of the evidence, including the VA treatment records, demonstrates that the Veteran's GERD warrants an increase to 10 percent, but not in excess thereof, effective June 23, 2010.

A VA treatment record dated June 23, 2010 showed that the Veteran complained of a sore throat for 2 days and increasing GERD symptoms.  A VA record dated June 25, 2010 indicated the Veteran reported having significant GERD symptoms, including chest burning, dysphagia and sore throat, and required the use of Prilosec 40 mg.  The examiner noted the Veteran's GERD symptoms remained despite aggressive therapy with high does proton pump inhibitors (PPI).

Thereafter, the Veteran was afforded an April 2013 VA examination.  The examiner diagnosed the Veteran with GERD and noted the Veteran had been treated with medication for the condition since being diagnosed in 2008, and the condition necessitated an increase to twice daily medication instead of once.  She noted symptoms of pyrosis (heartburn), reflux and regurgitation, along with no symptoms of epigastric or abdominal tenderness on examination.  She further reported the Veteran's condition did not impact his ability to work.

Based on the foregoing, the Board finds that the evidence supports a rating of 10 percent, but not in excess thereof, for GERD, from June 21, 2010.  The record reflects the Veteran had pyrosis, reflux, regurgitation, difficulty swallowing and a sore throat.  The evidence supports that his GERD worsened throughout the appeal period, but the initial history of symptoms meeting the criteria for a 10 percent rating was on June 23, 2010 with a history beginning two days earlier.  The VA treatment records from June 2010, as well as the April 2013 VA examination report support an increase in symptoms and the severity of those symptoms.  

A 10 percent rating is warranted from June 21, 2010.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's GERD has never been reported as being manifested by vomiting, material weight loss, hematemesis, melena, anemia, or substantial arm, or shoulder pain.  Further the combination of his GERD symptoms are not productive of considerable or severe impairment to his health.  The Board notes there is no indication in the record that the Veteran's GERD prevented him from working at any time and the VA examiner found it did not interfere with work and these findings indicate it has not caused considerable impairment of health.  

VA treatment records show that the Veteran has received periodic treatment for a number of conditions, but has not voiced specific complaints referable to GERD.  As such, there is no basis for the assignment of a rating in excess of 10 percent from June 23, 2010.  The 2013 examiner specifically found that there had been no weight loss

In arriving at this conclusion, the Board has specifically considered whether the Veteran is entitled to additional "staged ratings." See Fenderson.  However, the Veteran's GERD symptoms have not approximated the criteria for higher ratings than those awarded in this decision.  .

In summary, the Board finds that the Veteran's GERD warrants a noncompensable rating prior to June 23, 2010, and thereafter the evidence demonstrates symptoms supportive of a 10 percent evaluation.  The preponderance of the evidence is against a further increase, and there is no additional reasonable doubt to be resolved.

C.  Other Considerations

As to whether the record reflects a basis for referring this claim for consideration for an extraschedular rating, the evidence shows that the Veteran's service-connected GERD results in symptoms of chest burning, dysphagia, sore throat, pyrosis, reflux and regurgitation; however, the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms and provide ratings for more severe symptoms; further, the Veteran has not reported symptoms not contemplated by the rating criteria.  Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for GERD are adequate, and referral is not required. Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321 (b)(1) (2015). 

Furthermore, the Veteran has not asserted and the evidence does not support that his service-connected GERD renders him unable to obtain and maintain substantially gainful employment.  The Board finds that a claim for a total disability rating based on individual unemployability (TDIU) has not been raised as part and parcel of the increased rating claim on appeal. See Jackson v. Shinseki,  587 F.3d 1106 (Fed. Cir. 2009) (TDIU does not arise as part of an increased rating claim unless there is evidence of unemployability); cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).



ORDER

A compensable rating for GERD prior to June 21, 2010 is denied.

An initial 10 percent rating for GERD, effective June 21, 2010, is granted.


REMAND

A statement of the case (SOC) is required when a veteran files a timely notice of disagreement (NOD) with a rating decision. 38 C.F.R. § 19.26 (2015).  The RO issued a September 2012 rating decision, which granted service connection for PTSD with an evaluation of 30 percent, effective February 1, 2009.  The Veteran filed a September 2012 notice of disagreement for the PTSD portion of the decision.  To date, no SOC has been furnished regarding the issue.  Therefore, the Board must remand the issue for issuance of a SOC. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.9 (c) (2015).

In light of the remand, updated treatment records from the VA should be obtained. 38 C.F.R. § 3.159 (c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

Prepare a statement of the case in accordance with 38 regarding the issue of entitlement to a rating in excess of 30 percent for PTSD with anxiety and depression.  This issue should not be returned to the Board, unless the Veteran or his representative submits a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
	Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


